DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	
Acknowledgment is made of applicant’s claim for priority based on applications PCT /US2016/039444 filed 2016-06-24, 62/348416 filed 2016-06-10, 62/348620 filed 2016-06-10, 62/347554 filed 2016-06-08, 62/347508 filed 2016-06-08, 62/347576 filed 2016-06-08, PCT /US2016/032565 filed 2016-05-13, 62/336012 filed 2016-05-13, PCT /US2016/020530 filed 2016-03-02, 62/277346 filed 2016-01-11, 62/293695 filed 2016-02-10, 62/291461 filed 2016-02-04, 62/291468 filed 2016-02-04, 62/291470 filed 2016-02-04, and 62/362863 filed 2016-07-15.

Information Disclosure Statement

The information disclosure statement filed 01/09/2018, 11/26/2019, 08/25/2020, 03/23/2021, and 09/15/2021 have been considered.



Application Status
The Amendments and Remarks filed 27 June 2022 in response to the Office Action of 26 April 2022 are acknowledged and have been entered. Claims 51, 58, and 84 has been amended. Claims 4-7, 9-43, 45, 47-49, 52-55, 57, 59-64, 66-70, 72, and 73 are cancelled.  Claims 1-3, 8, 44, 46, 50-51, 56, 58, 65, 71, and 74-87 are pending. 

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to an engineered bacterium, in the reply filed on 31 January 2022 is acknowledged.
Applicant’s election without traverse of the following species in the reply filed on 27 June 2022 is acknowledged:
Species Group A: indole-3-acetic acid (IAA)
Species Group B: gene sequence encoding cyp79B2 (tryptophan N-monooxygenase)
Species Group C: a gene sequence encoding Tryptophan dehydrogenase (trpDH)
Species Group D: aroP 
Species Group E: short-chain fatty acid 
Species Group F: low-oxygen or anaerobic conditions 
Species Group G: a gene sequence encoding TrpDH (Tryptophan dehydrogenase)
Species Group H: a gene sequence encoding Afmid (Kynurenine formamidase) 
Species Group I: a gene sequence encoding TrpDH (Tryptophan dehydrogenase)
Species Group J: a gene sequence encoding TrpE (anthranilate synthase) 
Claims 72 and 74-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 Claims 3, 8, 76, 77, and 79-83 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.
The requirement for election of species of Species Group D, encompassing claim 46, and Species Group G, encompassing claim 78 is withdrawn.  
Claims 1-2, 44, 46, 50-51, 56, 58, 65, 71, 78, and 84-87 are being examined on the merit. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in paragraphs 0736, 0914, 0950, and 0955. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 56, 58, and 78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736).
Regarding claim 1-2, 56, 58 and 78, Romasi teaches that the biosynthesis of IAA via the indole-3-pyruvic acid pathway involves three kinds of enzymes; aminotransferase encoded by aspC, indole-3-pyruvic acid decarboxylase encoded by ipdC, and indole-3-acetic acid dehydrogenase encoded by iad1 [abstract]. Romasi teaches that AspC was efficiently expressed in E.coli by superoxide dismutase (sod) promoters, Psod, (an oxygen inducible promoter)  originating from Corynebacterium glutamicum [abstract]. Romasi also teaches several biosynthetic pathways for the production of IAA from L-tryptophan [pg. 1727, col. 2, para 2; Fig. 1].  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 44 and 84-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of Gu (Gu et al. Microbial Cell Factories 2012, 11:30). 
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claims 44 and 84-87. 
While Romasi does teach the desire to develop IAA-producing E. coli with enhanced potential by introducing three genes, aspC, ipdC, and iad1, into a tryptophan producing
E. coli [pg. 1734, col. 1, para 2],  Romasi do not teach where the bacteria further comprises a gene for producing tryptophan and a gene sequence encoding a feedback resistant form of TrpE and AroG.
Regarding claims 44 and 84-87, Romasi teaches several biosynthetic pathways for the production of IAA from L-tryptophan [pg. 1726, col. 2, para 2; Fig. 1].  Gu teaches the construction of a L-tryptophan E. coli strain by knocking out a trpR gene and expressing site-directed mutations of trpE (Met293Thr) and aroG (Pro150Leu), mutations that removes the feedback inhibition by L-tryptophan and L-phenylalanine, respectively.  Gu teaches the resulting recombinant E.coli can produce L-tryptophan in batch cultivation, which is 6000-fold higher than the wild type E. coli [pg. 2, col. 2, para 2].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant E.coli of Romasi by further comprising an expression plasmid to knock out the trpR gene and introduce expression plasmids to express the feedback resistant aroG and trpE genes.  One of ordinary skill would be motivated to make this modification for the advantage of producing a E. coli cell with increased production of Trp as it is required to make IAA.  This cell, in turn, will have enhanced IAA-production. One of ordinary skill would have a reasonable expectation of success since Romasi teaches the desire to develop IAA-producing E. coli with enhanced potential by introducing three genes, aspC, ipdC, and iad1, into a tryptophan producing E. coli.  
	
Claim(s) 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of Wang (Wang et al. Appl Microbiol Biotechnol (2013) 97:7587–7596). 
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claims 44 and 46. 
Romasi do not teach the recombinant bacterium further comprising the gene sequence for producing the tryptophan transporters mtr, aroP, and tnaB.
Wang teaches methods to genetically engineer E.coli  to enhance production of L-tryptophan [abstract].  Wang teaches that in E.coli, the transport system specific for tryptophan (Mtr and TnaB) and the general aromatic amino acid permease encoded by aroP are the three different systems known to mediate the transport of tryptophan [pg. 7588, col. 1, para 1]. Wang teaches that mtr-tnaB mutant accumulated (in culture) the maximum concentration of L-tryptophan (i.e. lower intracellular concentration) and the mtr-tnaB-aroP knockout mutant affected cell growth significantly.  Wang teaches that cells with lesions in aroP exhibited a low growth rate because of the low concentration of intracellular aromatic amino acids.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant E.coli of Romasi by further comprising the gene sequence for producing the tryptophan transporters mtr, aroP, or tnaB. One of ordinary skill would be motivated to make this modification for the advantage of increasing cellular uptake of tryptophan that can be used to produce IAA.  One of ordinary skill in the art would have a reasonable expectation of success since Wang teaches that cells with mtr, aroP, or tnaB gene knockouts exhibit less intracellular tryptophan concentration thereby affecting growth rates and Romasi teaches that tryptophan is used to produce IAA.  

Claims 50 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of Thorburg (Thorburg et al. Immunity 40, June 19, 2014). 
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claims 50 and 51. 
Romasi do not teach wherein the bacterium further comprises a gene sequence encoding a short-chain fatty acid (SFCA).
Thorburg teaches that metabolites such as SCFAs, long-chain fatty acids, and tryptophan metabolites play a major role in the prevention of inflammatory disease in the gut [pg. 834, col. 1 para 3-col.2, para 1].  Romasi teaches several tryptophan metabolites, including IAA (pg. 1726, col. 2, para 2 – pg. 1727, col. 1, para 1; Fig. 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant E.coli of Romasi to additionally comprise a gene sequence encoding a SCFA.  One of ordinary skill would be motivated to make this modification for the advantage of creating a microorganism that can be used for the prevention of inflammatory disease in the gut.  One of ordinary skill in the art would have a reasonable expectation of success since Romasi teaches E.coli producing tryptophan metabolites and Thorburg teaches that these metabolites and SCFAs play protective roles in inflammatory diseases. The combination of prior art elements according to known methods to yield predictable results supports can support a conclusion of obviousness. See MPEP 2143(I).


Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of Katsumata (U.S. 5,595,894, published 1/21/1997). 
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claim 65. 
Romasi do not teach wherein the bacterium is an auxotroph comprising a deletion or mutation in a gene required for cell survival and/or growth.
Katsumata teaches a process for producing L-tryptophan using a serine-requiring mutant deficient in PGDH gene [abstract; col. 7, lines 7-10]. Katsumata teaches that serine-requiring host cells from which the plasmid has been lost cannot grow and only plasmid carrying cells can be subjected to subculture [pg. 3, lines 16-20].  Katsumata teaches that this results in efficient production of the substances compared with conventional processes using transformants [pg. 3, lines 16-20].    Katsumata teaches a process for maintaining recombinant DNA stably in a microorganism by transforming a serine auxotrophic microorganism host a recombinant plasmid containing a gene which complements the serine auxotrophy of the host [claim 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the recombinant E.coli of Romasi with the Corynebacterium or Brevibacterium strain of Katsumata where the bacteria has a serine requiring mutation.  One skilled artisan would be motivated because Katsumata teaches that these strains results in efficient production of substances compared to conventional processes. One would have a reasonable expectation of success because Katsumata teaches that the bacteria can also be transformed with a gene that relates to the biosynthesis of a desired substance, such as Trp, which, as disclosed by Romasi, is a precursor for the synthesis of IAA. 

Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of in view of Thorburg (Thorburg et al. Immunity 40, June 19, 2014), Ukena (Ukena et. al. 2007 PLoS ONE 2(12): e1308. doi:10.1371/journal.pone.0001308), and Schumann (Schumann et al. 2012 Applied and Environmental Microbiology, Volume 78, Number 5 p. 1513–1522).
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claim 71. 
Romasi do not teach wherein the bacterium is Escherichia coli strain Nissle.  Romasi teaches several tryptophan metabolites, including IAA (pg. 1726, col. 2, para 2 – pg. 1727, col. 1, para 1; Fig. 1].
Thorburg teaches that metabolites such as SCFAs, long-chain fatty acids, and tryptophan metabolites play a major role in the prevention of inflammatory disease in the gut [pg. 834, col. 1 para 3-col.2, para 1].  
Ukena teaches that E.coli Nissle has evolved into one of the best characterized probiotics, and its therapeutic efficacy and safety have convincingly been proven [pg. 1, col. 2, para 2 - pg. 2, col.1, para 1].  Ukena teaches that the administration of E.coli Nissle to DSS treated animals resulted in a significant protection against intestinal barrier dysfunction and confer protection from the DSS colitis-associated increase in mucosal permeability to luminal substances (inflammatory disease in the gut) [abstract].
Schumann teaches that L-tryptophan is in E. coli Nissle [pg. 1517, col. 2, para 1] 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to substitute the recombinant E.coli of Romasi with the E. coli NISSLE of Ukena  and Schumann.  One of ordinary skill would be motivated to make this modification for the advantage of creating a microorganism that can be used for the prevention and protection of inflammatory disease in the gut such as colitis.  One of ordinary skill in the art would have a reasonable expectation of success since Romasi teaches E.coli producing tryptophan metabolites, Schumann teaches that E.coli Nissle contains tryptophan, Thorburg teaches that these metabolites play protective roles in the prevention of inflammatory diseases, and Ukena teaches that E.coli Nissle is therapeutically safe and used to protect gut from inflammatory diseases. The combination of prior art elements according to known methods to yield predictable results supports can support a conclusion of obviousness. See MPEP 2143(I).

Claim 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romasi (Romasi et al. J. Microbiol. Biotechnol. (2013), 23(12), 1726–1736) as applied to claims 1-2 in view of Kutacek (Biologia Plantarum volume 27, Article number: 145 (1985)). 
The teachings of Romasi are discussed above as applied to claims 1-2 and similarly apply to claim 78. 
Romasi do not teach the bacterium comprising a gene sequence encoding TrpDH
(Tryptophan dehydrogenase).
Kutacek teaches TDH is an enzyme involved in the conversion of L-tryptophan to IAA [pg. 145, last paragraph].  Kutacek teaches that several enzymes including, an aminotransferase (TAT) and a newly discovered L-trp dehydrogenase (TDH), catalyzes the deamination of L-tryptophan to indol-3-pyruvic acid which is the first step in the conversion of L-tryptophan to IAA [pg. 145, last paragraph]. Romasi teaches that tryptophan is first transaminated to IPA by an aminotransferase [pg. 1727, col. 1, para 1; Fig. 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the recombinant E.coli of Romasi by comprising the gene sequence for encoding TrpDH for the advantage of producing IAA.  The modification would amount to a simple substitution of one enzyme known to catalyze L-tryptophan for another.  One of ordinary skill in the art would have a reasonable expectation of success since Roamsi and Kutacek teaches methods and pathways to produce IAA.


Conclusion
No Claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600